Citation Nr: 1043877	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a 
headache disability.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO, in pertinent part, 
granted entitlement to service connection for a headache 
disability and assigned an initial 30 percent disability rating.  
The disability rating was effective March 8, 2002.  The Veteran 
appealed that decision concerning the effective date and the 
disability rating assigned to the Board.  

In a September 2008 decision, the Board denied an effective date 
earlier than March 8, 2002.  The Board denied an initial rating 
greater than 30 percent for the service-connected headache 
disability.  The Board also addressed 12 other issues then on 
appeal.  Specifically, the Board granted an effective date of 
April 1, 2003, for the award of service connection for 
depression.  The Board denied a claim for earlier effective dates 
for the grant of a 20 percent rating for a thoracic spine 
disability, an earlier effective date for the award of a total 
disability evaluation based on individual unemployability (TDIU), 
and granted a 50 percent rating for depression.  

The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2009, the parties 
to the appeal filed a Joint Motion for Partial Remand.  Therein, 
they moved for the Court to vacate and remand that portion of the 
Board decision that denied a rating in excess of 30 percent for 
the service-connected headache disorder.  The parties to the 
appeal asked the Court to affirm the Board's decision as to the 
other issues on appeal.  

In October 2009, the Court granted the motion, affirming the five 
issues on appeal, and vacated and remanded the Board's decision 
with respect to the evaluation of the service-connected headache 
disorder.  

In the September 2008 decision, the Board also remanded claims 
for service connection for a right shoulder disability, a left 
leg disorder, a right leg disorder, a chronic disability 
manifested by groin pain, a chronic disability manifested by 
skull stiffness, a rating in excess of 40 percent for a cervical 
spine disability, and a rating in excess of 20 percent for a 
thoracic spine disorder.  These issues are currently in 
development at the RO and have not been re-certified to 
the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Headache Disorder

In considering whether a rating in excess of 30 percent is 
warranted for the service-connected headache disorder, the Board 
must ensure that the evidence of record is adequate to rate the 
disability.  This is of particular significance, where, as here, 
the Veteran has alleged that the headache disorder causes 
economic inadaptability.  Unfortunately, there is an absence of 
both objective and subjective evidence of record in which to 
properly rate the disability.  For instance, the most recent 
objective evidence concerning the severity of the headaches comes 
from a December 2005 VA neurologic examination.  The most recent 
subjective evidence comes from the Veteran's testimony during a 
hearing before the undersigned in October 2007.  

In reviewing the matter, while there might be evidence sufficient 
to rate the headache disability in December 2005, the Board will 
not "split" a claim on appeal so that it may adjudicate parts 
in which the record is ready to rate or remand portions that 
require additional development.  Rather, the evidence must be 
complete for the entire rating period on appeal.  See generally 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  As such, while the Board is 
sympathetic to the Veteran's need for resolution of this matter 
on appeal, the development requested below should serve to assist 
the Veteran, may provide evidence supportive of his claim, and 
will ensure that the record on appeal is complete.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Contact the Veteran and afford him an 
opportunity to identify or submit other 
evidence relevant to the claim, to include 
any recent records documenting treatment for 
the service-connected headache disorder.  

2.  After any records are associated with the 
claims file, the Veteran should be provided a 
VA examination for his headache disorder by 
an appropriate medical professional to 
determine the current extent and severity of 
his headache disorder.  

The examiner's findings should specifically 
include findings on frequency and severity of 
headaches, including finding whether they are 
completely prostrating and prolonged, as well 
as findings on whether they are productive of 
severe economic inadaptability.  In 
discussing the economic inadaptability, the 
examiner should limit the discussion to the 
service-connected headache disorder, rather 
than considering other service- or non-
service connected disabilities.  

A clear rationale for all opinions should be 
provided, along with a discussion of the 
facts and medical principles.  Copies of all 
pertinent records in the Veteran's claims 
file must be made available to the examiner 
for review in connection with the 
examination.  

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO based on the additional evidence.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



